United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-955
Issued: November 10, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 13, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ July 18, 2007 and January 24, 2008 merit decisions, concerning the
termination of her compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly terminated appellant’s compensation effective
July 18, 2008 on the grounds that she refused an offer of suitable work.

FACTUAL HISTORY
The Office accepted that on September 20, 1992 appellant, then a 49-year-old clerk,
sustained aggravation of lumbar disc displacement when she lifted an eight-pound mail tray and
turned to place it on a ledge.1 It paid her compensation for periods of disability.2
On November 11, 1992 Dr. Young H. Kim, an attending Board-certified neurosurgeon,
performed laminectomy and discectomy surgery at L3, L4 and L5, which was authorized by the
Office. On January 28, 1994 appellant returned to light-duty work for the employment
establishment. On February 4, 1994 she stopped work. On March 24, 1994 appellant underwent
authorized laminectomy, discectomy and disc replacement surgery at L4.
Appellant received treatment from several physicians over the years and in 2000 she
came under the care of Dr. John P. Conomy, a Board-certified neurologist. On March 30, 2006
the Office asked Dr. Conomy to address whether appellant had continuing residuals of her
employment injury. Dr. Conomy responded that appellant was totally and permanently disabled
due to her employment injury.
On September 7, 2006 Dr. Karl V. Metz, a Board-certified orthopedic surgeon and an
Office referral physician, discussed appellant’s factual and medical history and the findings on
examination and diagnostic testing. He noted that appellant showed tenderness to palpation at
L5 and stated that there was marked guarding during the lumbar spine examination. The sensory
examination was normal and her legs had 5/5 strength. Dr. Metz concluded that, although
residuals of appellant’s employment injury prevented her from performing her regular work, she
was capable of working four hours per day in sedentary work with occasional lifting of up to
10 pounds and no repetitive, bending, kneeling, squatting, lifting, pushing or pulling. The work
would allow her to change positions frequently.
On November 1, 2006 Dr. Conomy stated that appellant suffered pain, weakness, sensory
loss and reflex disturbances in her legs. He indicated that she was unable to work because of her
neurologic condition with impairment from multiple nerve roots and chronic pain. Dr. Conomy
indicated that appellant’s nerve injuries and the affects of medication, which caused drowsiness,
prevented her from being gainfully employed.
On January 30, 2007 the employing establishment offered appellant a position as a
modified mail processing clerk for four hours per day. The position involved casing mail and
looking for improperly sorted letters. The work could be performed seated and appellant would
not be required to lift items weighing more than about one ounce. On February 7, 2007 appellant
declined the offered position contending that her physical condition prevented her from
performing the duties of the position. On March 1, 2007 she elected civil service retirement
benefits with the Office of Personnel Management (OPM) effective May 1, 2007.
1

The clerk position required appellant to lift up to 80 pounds.

2

Appellant sustained a work-related L5 disc herniation on November 26, 1976, which resulted in a laminectomy
at this level being performed in 1977. In 1979 she underwent disc replacement surgery. Appellant also had
nonwork-related degenerative disc disease of the cervical spine.

2

The Office determined that there was a conflict in the medical opinion between
Dr. Conomy and Dr. Metz regarding appellant’s ability to work. In order to resolve the conflict,
the Office referred her, pursuant to section 8123(a) of the Federal Employees’ Compensation
Act, to Dr. James Shaer, a Board-certified orthopedic surgeon, for an impartial medical
examination.3
On March 26, 2007 Dr. Shaer described appellant’s factual and medical history and
detailed findings on examination and diagnostic testing. He found that examination revealed that
appellant had normal sensation and 5/5 strength in her legs. Appellant exhibited some limitation
of back motion but there were no paravertebral muscle spasms upon palpation of the lumbar
spine. She expressed discomfort on straight leg raising and hip rotation. Dr. Shaer indicated that
he had reviewed the duties of the modified mail processing clerk position and concluded that the
job was appropriate for appellant. He noted that her physical examination was highly subjective
with respect to pain and that she had signs of symptom exaggeration. Dr. Shaer indicated that
stimuli which would not be considered noxious were considered very debilitating to appellant
and elicited expressions of marked discomfort. He stated that he was familiar with the
medications taken by appellant, including Neurontin, Norco, Mobic, Halcion and Prozac.
Dr. Shaer noted that Halcion and Norco could cause marked drowsiness but stated that she would
be able to perform the modified mail processing position because the duties of the job would not
require much in the way of critical thought.
In a May 17, 2007 letter, the Office advised appellant of its determination that the
modified mail processing clerk position offered by the employing establishment was suitable. It
informed her that her compensation would be terminated if she did not accept the position or
provide good cause for not doing so within 30 days of the date of the letter. Appellant did not
respond to this letter within the allotted time.
In a June 18, 2007 letter, the Office advised appellant that she did not provide good cause
for not accepting the modified mail processing clerk position offered by the employing
establishment. It informed her that her compensation would be terminated if she did not accept
the position within 15 days of the date of the letter. In June 20 and 25, 2007 letters, appellant
advised the Office that she was opting to take a disability retirement. She indicated that
Dr. Shaer suggested that she stop taking certain medications but asserted that she would
experience increased pain without taking them.4
In a July 18, 2007 decision, the Office terminated appellant’s compensation effective
July 18, 2007 on the grounds that she refused an offer of suitable work. It found that the weight
of the medical evidence regarding appellant’s ability to work rested with the well-rationalized
opinion of Dr. Shaer.

3

The record contains a February 21, 2007 report of Dr. John Collis, an attending Board-certified neurosurgeon,
but the report does not contain any opinion on appellant’s ability to work.
4

Appellant submitted a June 5, 2007 report in which Dr. Kim described an epidural injection she received in her
lumbar spine.

3

Appellant requested a hearing before an Office hearing representative. At the
November 14, 2007 hearing, she testified that she was on disability retirement and was not
physically capable of working. Appellant’s attorney asserted that the employing establishment
had indicated that they were reevaluating everyone on limited-duty work and implied that the
position offered to appellant would probably be eliminated. He asserted that the employing
establishment had not made a “good faith offer” to appellant. Counsel argued that the employing
establishment could not accommodate the claimant in 1995. He asserted that the physical
limitations of the offered position were not specific enough to clarify what appellant would be
physically required to do and claimed that the position could require lifting, bending and pushing
which were not specified in the job description. Counsel argued that the task of casing could not
be performed while being seated in a chair.5
In a January 24, 2008 decision, the Office hearing representative affirmed the July 18,
2007 decision.
LEGAL PRECEDENT
Section 8106(c)(2) of the Act provides in pertinent part, “A partially disabled employee
who ... (2) refuses or neglects to work after suitable work is offered ... is not entitled to
compensation.”6 However, to justify such termination, the Office must show that the work
offered was suitable.7 An employee who refuses or neglects to work after suitable work has been
offered to her has the burden of showing that such refusal to work was justified.8
Section 8123(a) of the Act provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”9 In situations
where there exist opposing medical reports of virtually equal weight and rationale and the case is
referred to an impartial medical specialist for the purpose of resolving the conflict, the opinion of
such specialist, if sufficiently well rationalized and based upon a proper factual background,
must be given special weight.10
ANALYSIS
The Office accepted that on September 20, 1992 appellant sustained aggravation of
lumbar disc displacement when she lifted a mail tray and turned to place it on a ledge. On
5

Appellant resubmitted copies of Dr. Collis’ February 21, 2007 report and Dr. Kim’s June 5, 2007 report. She
also submitted a January 10, 2008 report in which another attending physician described the application of
lumbosacral blocks.
6

5 U.S.C. § 8106(c)(2).

7

David P. Camacho, 40 ECAB 267, 275 (1988); Harry B. Topping, Jr., 33 ECAB 341, 345 (1981).

8

20 C.F.R. § 10.124; see Catherine G. Hammond, 41 ECAB 375, 385 (1990).

9

5 U.S.C. § 8123(a).

10

Jack R. Smith, 41 ECAB 691, 701 (1990); James P. Roberts, 31 ECAB 1010, 1021 (1980).

4

November 11, 1992 appellant underwent laminectomy and discectomy surgery at L3, L4 and L5,
which was authorized by the Office. On March 24, 1994 she underwent authorized
laminectomy, discectomy and disc replacement surgery at L4.
On January 30, 2007 the employing establishment offered appellant a position as a
modified mail processing clerk for four hours per day. The position involved casing mail and
looking for improperly sorted letters. The work could be performed seated and appellant would
not be required to lift items weighing more than one ounce. The Office determined that the
offered position was suitable based on the opinion of Dr. Shaer, a Board-certified orthopedic,
who served as an impartial medical examination.
The evidence of record shows that appellant is capable of performing the modified mail
processing clerk position offered by the employing establishment in January 2007 and
determined to be suitable by the Office in May 2007. In determining that she is physically
capable of performing the offered position, the Office properly relied on the opinion of
Dr. Shaer. It found that a conflict in the medical opinion arose between Dr. Conomy, an
attending a Board-certified neurologist, and Dr. Metz, a Board-certified orthopedic surgeon
acting as an Office referral physician, regarding her capacity for work.11 In order to resolve the
conflict, the Office properly referred appellant, pursuant to section 8123(a) of the Act, to
Dr. Shaer for an impartial medical examination and an opinion on the matter.12
The Board finds that the weight of the medical evidence is represented by the thorough,
well-rationalized opinion of Dr. Shaer, the impartial medical specialist selected to resolve the
conflict in the medical opinion.13 The March 26, 2007 report of Dr. Shaer establishes that
appellant could perform the modified mail processing clerk position.
On March 26, 2007 Dr. Shaer described appellant’s factual and medical history and
detailed her findings on examination and diagnostic testing. He indicated that examination
revealed that appellant had normal sensation and 5/5 strength in her legs. Appellant exhibited
some limitation of back motion but there were no paravertebral muscle spasms upon palpation of
the lumbar spine. She expressed discomfort on straight leg raising and hip rotation. Dr. Shaer
indicated that he had reviewed the duties of the modified mail processing clerk position and
concluded that the job was appropriate for appellant.
The Board has carefully reviewed the opinion of Dr. Shaer and notes that it has
reliability, probative value and convincing quality with respect to its conclusions regarding the
relevant issue of the present case. Dr. Shaer’s opinion is based on a proper factual and medical
history in that he had the benefit of an accurate and up-to-date statement of accepted facts,
11

In a September 7, 2006 report, Dr. Metz concluded that, although residuals of appellant’s employment injury
prevented her from performing her regular work, she was capable of working four hours per day in sedentary work
with occasional lifting of up to 10 pounds and no repetitive, bending, kneeling, squatting, lifting, pushing or pulling.
In contrast, Dr. Conomy indicated in March 30 and November 1, 2006 reports that appellant’s accepted employment
injury rendered her totally disabled from work.
12

See supra note 9 and accompanying text.

13

See supra note 10 and accompanying text.

5

provided a thorough factual and medical history and accurately summarized the relevant medical
evidence.14 He provided medical rationale for his opinion by explaining that there were limited
objective findings on examination given that appellant had a highly subjective physical
examination with respect to pain. Dr. Shaer posited that appellant had signs of symptom
exaggeration and indicated that stimuli which would not be considered noxious were considered
very debilitating to her and elicited expressions of marked discomfort. He explained that
appellant’s use of medications would not prevent her from performing the offered position.
Dr. Shaer noted that Halcion and Norco could cause marked drowsiness but stated that appellant
would be able to perform the modified mail processing position because the duties of the job
would not require much in the way of critical thought.
The Board finds that the Office has established that the modified mail processing clerk
position offered by the employing establishment is suitable. As noted, once the Office has
established that a particular position is suitable, an employee who refuses or neglects to work
after suitable work has been offered to her has the burden of showing that such refusal to work
was justified. The Board has carefully reviewed the evidence and argument submitted by
appellant in support of her refusal of the modified mail processing clerk position and notes that it
is not sufficient to justify her refusal of the position.
Appellant, through her attorney, argued that the modified mail processing clerk position
did not represent a “good faith offer” because it was felt that the employing establishment would
have eliminated the position at some point. She also believed that the job description of the
offered position did not describe all the required job duties. However, appellant did not submit
evidence supporting these contentions.15 She submitted several reports of attending physicians,
including a February 21, 2007 report of Dr. Collis, an attending Board-certified neurosurgeon
and a June 5, 2007 report of Dr. Kim, another attending Board-certified neurosurgeon. The
reports were not relevant to the main issue of the present case because they did not contain any
opinion on appellant’s ability to work.
For these reasons, the Office properly terminated appellant compensation effective
July 18, 2008 on the grounds that she refused an offer of suitable work.16
CONCLUSION
The Board finds that the Office properly terminated appellant’s compensation effective
July 18, 2008 on the grounds that she refused an offer of suitable work.

14

See Melvina Jackson, 38 ECAB 443, 449-50 (1987); Naomi Lilly, 10 ECAB 560, 573 (1957).

15

Appellant asserted that Dr. Shaer suggested that she stop taking certain medications but indicated that she
would have increased pain without taking them. Dr. Shaer actually noted that appellant could take all her usual
medications and still would be able to perform the offered position.
16

The Board notes that the Office complied with its procedural requirements prior to terminating appellant’s
compensation, including providing her with an opportunity to accept the modified mail processing clerk position
after informing her that her reasons for initially refusing the position were not valid; see generally Maggie L. Moore,
42 ECAB 484 (1991); reaff’d on recon., 43 ECAB 818 (1992).

6

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
January 24, 2008 and July 18, 2007 decisions are affirmed.
Issued: November 10, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

